Citation Nr: 0635173	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-04 214	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to an initial evaluation in excess of 10 
percent for status post anterior cruciate ligament 
reconstruction of the left knee.

7.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1988 to August 
1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran currently lives in California 
and her claims file has been transferred to the Oakland, 
California RO.  

The Board remanded the case in November 2000 and again in 
August 2003.  The case has been returned to the Board for 
further appellate consideration.

The issue of a higher initial rating for the service-
connected left knee disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is competent medical evidence of a right knee 
disability related to the veteran's active service.   

2.  There is no competent medical evidence showing the 
veteran has a current right ankle disability that is related 
to active service. 

3.  There is no competent medical evidence showing the 
veteran has a current back  disability that is related to 
active service.  

4.  Vasomotor rhinitis and chronic sinusitis began during 
active service.

5.  Dyspepsia began during active service.  

6.  Periarticular pathology of the right shoulder causes 
painful motion.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
right knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A right ankle disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  A back disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

4.  Resolving all reasonable doubt in favor of the veteran, 
vasomotor rhinitis and chronic sinusitis were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131,  5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

5.  Resolving all reasonable doubt in favor of the veteran, 
dyspepsia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  The criteria for a 20 percent schedular rating for the 
right shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in October 2001, February 2004, and in September 
2005.  These letters informed the veteran of what evidence is 
needed to substantiate the claims, what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  The Board twice remanded the case for 
compliance.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the Board is granting service 
connection a right knee disorder, sinus disorder and 
gastrointestinal disorder.  The RO will issue a rating 
decision that implements the Board's decision.  If the 
veteran is dissatisfied with either the disability ratings or 
effective dates that will be assigned by the RO, she retains 
the right to appeal the disability rating or effective date 
assigned.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection at this 
time.  Further, because a 20 percent rating is being granted 
for the right shoulder, the RO will rectify any defect with 
respect to the effective date for that initial rating.  
Further, as the Board is denying service connection for a 
right ankle disability and back disability, no effective date 
or increased disability rating will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The veteran has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown 



Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he [or she] 
served, his [or her] medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Right Knee Disability

The three requirements for service connection for a right 
knee disability, as set forth in Shedden, supra, are met.  
First, there is evidence of an in-service incurrence or 
aggravation of a disease or injury.  The veteran's SMRs 
reflect right knee pain, patellofemoral pain syndrome, and 
suspected degenerative joint disease.  

Second, there is competent evidence showing the existence of 
a present right knee disability.  A November 1995 VA general 
medical examination report contains a diagnosis of right knee 
degenerative joint disease.  A March 1997 VA examiner found 
patellofemoral pain syndrome.  In February 2005, a VA 
compensation examiner described recent right knee surgery.  

Third, a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service has been demonstrated through competent lay evidence 
of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  
Concerning the use of the veteran's testimony and claims of 
knee pain as evidence, competent lay evidence is defined as 
that evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a) (2).  The 
veteran may competently report the onset and continuity of 
knee pains.  38 C.F.R. § 3.159(a) (1); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. § 5107, establish entitlement to benefits).  In 
this case, the veteran filed for service connection almost 
immediately following separation from active service, leaving 
no possibility for intercurrent cause for the claimed 
disabilities.

Resolving any remaining doubt in favor of the veteran, the 
three elements of service connection are met.  38 U.S.C.A. 
§ 5107; Gilbert, Shedden, Espiritu, Cartright, supra.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for a right knee disability.  Service connection 
for right knee disability must therefore be granted.  

Right Ankle Disability

The SMRs reflect complaints of right ankle sprains and pains 
at various times.  X-rays in service revealed a possible 
osteophyte and possible avulsion in the right ankle area.  
Thus, an injury during service is clearly shown.  

A March 1997 VA examination report contains a diagnosis of 
right ankle degenerative joint disease, by history.  X-rays 
at that time showed ossification around the ankle joint.  
This is not competent evidence of a current disability with 
respect to the right ankle.  A February 2005 VA referral 
compensation examination report reflects normal right ankle 
range of motion, although the veteran's chief complaint 
during the examination included ankle pain.  Thus, the 
medical evidence reflects that the right ankle is normal.  
Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

In terms of the veteran's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against service connection for a right ankle 
disability.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Back Disorder

The SMRs reflect complaints of back pain at various times.  
Examiners noted increase in kyphotic curve, paraspinal muscle 
tension, and lumbar myositis.  During a May 1995 separation 
examination, the veteran checked "yes" to recurrent back 
pain and an examiner mentioned that the veteran's medical 
history included recurring thoracic pain since 1990.  

In her original service connection claim, the veteran 
requested service connection for chronic back pain.  Her 
chiropractor has reported weekly treatment for spinal 
subluxation since September 1996.  A March 1997 VA 
examination report contains a diagnosis of chronic 
lumbosacral strain and chronic cervical strain; however, a 
February 2005 VA referral compensation examination report 
reflects that the spine exhibited normal range of motion in 
all planes.  Thus, the service connection claim lacks 
competent evidence of a current spine disability.  In this 
regard, pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim must therefore be denied.  

Sinus Disorder

The SMRs reflect sinus-related congestion.  A diagnosis of 
probable vasomotor rhinitis was made in September 1991.  In 
February 1993, allergic rhinitis was noted.  During a May 
1995 separation examination, the veteran checked "yes" to a 
history of ear-nose-throat problems, to sinusitis, and to 
asthma.  The examiner noted that asthma had come and gone 
prior to active service and that [secondary] cigarette smoke 
overseas likely triggered the sinus problems.  Thus, prior to 
separation from active service, a medical health profession 
reviewed the SMRs and noted that sinus trouble arose during 
service.  

In her original service connection claim, the veteran 
requested service connection for chronic sinus problems.  A 
November 1995 VA general medical examination report contains 
a diagnosis of chronic sinusitis incurred while overseas.  In 
February 2005, a VA examiner noted chronic vasomotor rhinitis 
since 1991 and explained that after moving to Arizona the 
veteran had none or few problems for four years.  The 
diagnosis was vasomotor rhinitis, clinically quiescent and 
now on no medication.  This is competent evidence of a 
current disability, although the disability fluctuates in 
severity depending on the climate.  

Finally, even though the veteran has not provided evidence of 
continuous symptoms (she testified that her sinuses were not 
bothering her at present), the competent medical evidence 
offered during two VA examinations provides a nexus between 
active service and two diagnosed upper respiratory tract 
disorders.  The November 1995 VA general medical examiner 
clearly stated that the veteran had chronic sinusitis 
incurred while overseas and in February 2005 a VA examiner 
noted that the veteran had chronic vasomotor rhinitis since 
1991.  This is competent evidence of disabilities that 
fluctuate in severity, depending perhaps on the climate in 
which she lives.  Because the SMRs reflect vasomotor rhinitis 
and sinusitis and because since active service the VA 
examiners have offered diagnoses of vasomotor rhinitis and 
chronic sinusitis that began during active service, the Board 
finds that the three elements of service connection for 
vasomotor rhinitis and chronic sinusitis have been met.  
Shedden, Espiritu, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for vasomotor rhinitis and chronic sinusitis.  
Service connection for vasomotor rhinitis and chronic 
sinusitis must therefore be granted.  

Gastrointestinal Disorder

The SMRs reflect stomach complaints in March and April 1989 
with no recurrence.  Upper gastrointestinal study (UGI) in 
1989 showed gastritis.  In May 1995, the veteran checked 
"yes" to a history of frequent indigestion and "yes" to 
stomach, liver, or intestinal trouble.  Thus, a 
gastrointestinal-related disease is clearly shown during 
active service.  

A November 1995 VA general medical examination report does 
not mention any gastrointestinal complaint nor does any March 
1997 VA examination report.  However, VA outpatient treatment 
reports dated in the early 2000s note gastroesophageal reflux 
disease (GERD).  In February 2005, a VA internal medicine 
specialist examined the veteran, reviewed the pertinent 
medical history, noted that the veteran had a documented 
history of GERD but questioned that diagnosis based on 
current findings.  The physician offered instead a diagnosis 
of dyspepsia (impairment of the power or the function of 
digestion; usually applied to epigastric discomfort following 
meals.  Dorland's Illustrated Medical Dictionary 517 (28th 
ed. 1994)).  This is competent evidence of a current 
disability.  

Finally, there is competent medical evidence of a nexus 
between the current diagnosis and that shown to have arisen 
during active service.  The February 2005 VA internal 
medicine specialist offered a diagnosis of dyspepsia and 
discussed early dyspepsia symptoms that arose during active 
service.  This is competent evidence of a nexus to active 
service.  

The Board therefore finds that the three elements of service 
connection for dyspepsia have been met.  Shedden, Espiritu, 
supra.  After considering all the evidence of record, 
including the testimony, the Board finds that the evidence 
favors service connection for dyspepsia.  Service connection 
for dyspepsia must therefore be granted.  



Compensable initial evaluation for degenerative joint disease 
of the right shoulder.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  
The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Evaluation of a disability includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on functional abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The RO has assigned an initial noncompensable rating for 
right shoulder degenerative joint disease under Diagnostic 
Code 5201.  A November 1995 VA general medical examination 
report noted full right arm range of motion with shoulder 
joint pain on activities.  X-rays showed changes of the 
acromion.  In March 1997, a VA staff radiologist compared new 
X-rays with the November 1995 X-rays and explained that 
neither showed any abnormality.  

The March 1997 examination revealed full right arm range of 
motion with tenderness due to right shoulder occipital 
tendonitis.  The veteran testified in March 1997 that raising 
the arm was painful.  In January 2006, a VA examiner reported 
that after prolonged use, the range of motion decreased to 
120 degrees of abduction and flexion, to 80 degrees of 
external and internal rotation, and to 40 degrees of 
extension and that there was some shoulder pain.  The veteran 
is right-hand dominant.  

Impaired motion of the shoulder joint may be rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the major arm to midway between 
the side and the shoulder level.  A 20 percent rating is 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201.

The right shoulder is currently manifested by full range of 
motion with pain on motion that gets worse with activities.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 20 
percent schedular rating under Diagnostic Code 5201 are not 
more nearly approximated because limitation of right arm 
motion to the level of the shoulder is not shown.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint [emphasis added].  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and in non-weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2005).

In this case, painful motion of the right shoulder is clearly 
evidenced throughout the appeal period.  The pain has been 
attributed to right shoulder occipital tendonitis, a 
periarticular (situated around the joint, Dorland's 
Illustrated Medical Dictionary 1257 (28th ed. 1994)) 
pathology.  According to 38 C.F.R. § 4.59, because this 
periarticular pathology produces painful motion, it is 
entitled to at least the minimum compensable rating for the 
joint regardless of whether the arm displayed the range of 
motion necessary for the minimum compensable rating under any 
diagnostic code.    

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
minimum compensable rating for limitation of motion of the 
right shoulder.  A 20 percent rating for the right shoulder 
must therefore be granted.   

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for a right knee disability is granted.

Service connection for right ankle disability is denied.

Service connection for a back disability is denied.

Service connection for vasomotor rhinitis and chronic 
sinusitis is granted.

Service connection for dyspepsia is granted.

An initial disability rating of 20 percent for the right 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

With respect to claim for a higher initial evaluation for 
anterior cruciate ligament reconstruction of the left knee, 
the veteran underwent a VA orthopedic examination in February 
2005.  The AMC returned that examination report to the 
examiner for an addendum report addressing the left knee.  
Unfortunately, in January 2006, the examiner offered an 
addendum opinion addressing the right knee.  

Accordingly, this case is remanded to the AMC for the 
following action:

The AMC should return the claims file to 
the February 2005 examining physician for 
an addendum.  The physician is asked to 
do the following:

I.  Note a review of the claims file 
in the addendum report. 

II.  Review your addendum report of 
January 6, 2006, and offer an 
opinion addressing whether the left 
knee disability is manifested by 
weakened movement, excess 
fatigability, or incoordination, 
including during flare-ups.  The 
determinations, if feasible, should 
be expressed in terms of the degree 
of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.     

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, a qualified substitute may 
be used.  

3.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond before the claims 
folder is returned to the Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


